Citation Nr: 0535232	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed at Dallas Baptist University from 
January 19, 2000, to July 18, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
qualifying active military service from February 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated September 9, 2003, which 
vacated a March 2003 Board decision and remanded the case for 
further development.  The matter arose from a December 2001 
decision by the Muskogee, Oklahoma, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant was 
afforded a video conference hearing before the undersigned in 
August 2002.

In March 2004, the Board remanded this case in compliance 
with the Order of the Court.  On October 4, 2000, the 
appellant submitted a statement in which she requested a new 
video conference hearing before a different Veterans Law 
Judge.  On December , 2004, the Vice Chairman of the Board 
denied the appellant's motion noting that the appellant had 
not alleged any valid basis for bias and since her case did 
not present circumstances which might give the impression of 
bias.  Thereafter, additional correspondence was received 
from the appellant in May 2005 in which she again requested a 
new video conference hearing before a different Veterans Law 
Judge.  Her motion for such had already been denied.  The 
reasons and bases therefore were fully explained to her.  She 
provided no information regarding why the undersigned should 
not participate in her appeal.  She did not allege any valid 
basis for bias and there was no change in the status of her 
case with regard to present circumstances which might give 
the impression of bias.  As such, this case is being decided 
by the undersigned.  

To the extent that the appellant indicated that she would 
submit additional evidence at a new video hearing, that 
matter is addressed below.  She has been afforded ample 
notice and opportunity to present evidence in this appeal.  
The case is ready for appellate review.  

The appellant revoked her representation in this case.  

Finally, the Board notes that August 2005 correspondence 
shows that the appellant is seeking enhanced dependency and 
indemnity compensation.  It is unclear what action has been 
taken in this regard during the pendency of the current 
appeal.  The Board refers this matter for appropriate action.  


FINDING OF FACT

In July 2001, VA received the appellant's Application for 
Survivors' and Dependents' Educational Assistance, VA Form 
22-5490; a VA Form 22-1990, Application for VA Education 
Benefits; and a report by the certifying official for Dallas 
Baptist University which certified the appellant's enrollment 
from January 19, 2000, to May 12, 2000.


CONCLUSION OF LAW

The requirements for an award of retroactive payment of 
Dependents' Educational Assistance, pursuant to Chapter 35, 
Title 38, United States Code, for courses taken at Dallas 
Baptist University from January 19, 2000, to May 12, 2000, 
have not been met.  38 U.S.C.A. §§ 5113, 7104 (West & Supp. 
2005); 38 C.F.R. §§ 21.1029, 21.4131 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2003 and subsequent letter from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that she should submit 
pertinent evidence in her possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the June 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The appellant requested that the undersigned be 
removed from her case and that the case be assigned to a 
different Veterans Law Judge to include for a hearing.  This 
motion was denied.  To the extent that the appellant 
indicated that she would submit additional evidence at a new 
video hearing, she has been afforded ample notice and 
opportunity to present evidence in this appeal.  She has been 
told to submit the evidence to VA.  If she has withheld any 
information which may support her claim, VA does not have any 
knowledge of what this evidence would include.  It is 
incumbent on the claim to submit the evidence as she was 
instructed to do.  If a claimant wishes help, he/she cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

Records show the veteran died in May 1997 as a result of 
bronchogenic cancer.  In October 1997 the appellant submitted 
a claim for Dependency and Indemnity Compensation (DIC).  In 
August 1998 the Waco, Texas, VARO denied the appellant's 
claim for DIC.  A February 1999 VA administrative decision 
found the veteran's character of service from March 24, 1970, 
to December 20, 1977, was considered a bar to all VA 
benefits; however, a July 1999 VA administrative decision 
found the veteran's character of service from February 4, 
1966, to March 24, 1970, was honorable for the purpose of 
establishing entitlement to VA benefits. In a December 1999 
VA administrative decision the appellant was recognized as 
the surviving common law spouse of the veteran.  By 
correspondence dated January 7, 2000, the Waco VARO notified 
the appellant that entitlement to nonservice-connected death 
pension benefits had been awarded effective from March 1, 
1998.

An April 2000 rating decision granted entitlement to service 
connection for the cause of the veteran death and established 
eligibility for Dependent's Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code 
(Chapter 35 benefits).  The appellant was notified of this 
decision and provided information as to claims for Chapter 35 
benefits by correspondence dated April 7, 2000.  In a VA Form 
21-4138 dated as signed on "6-19-00," the appellant 
requested that future VA correspondence reflect her name 
change.

A VA report of contact, VA Form 119, dated July 10, 2001, 
noted the appellant had requested a copy of her latest award 
letter because she needed it to enroll in school.  A report 
noted as signed July 18, 2001, by J.F. as the certifying 
official for Dallas Baptist University certified the 
appellant's enrollment from January 19, 2000, to May 12, 
2000.  The record shows that on July 23, 2001, VA received 
the appellant's Application for Survivors' and Dependents' 
Educational Assistance, VA Form 22-5490, indicating the 
appellant signed the form on July 12, 2001, and an 
Application for VA Education Benefits, VA Form 22-1990, 
indicating the appellant signed the form on July 10, 2001.  
There was an apparent alteration to the date signed on the VA 
Form 22-1990.  These forms were stamped as received by the VA 
Education Division on July 19, 2001, and July 23, 2001, 
respectively.

On December 12, 2001, the Muskogee VARO notified the 
appellant that her claim for Chapter 35 benefits for courses 
completed at Dallas Baptist University from January 19, 2000, 
to July 18, 2001, had been denied because her application had 
been received over one year after her enrollment period 
ended.

In her December 2001 notice of disagreement the appellant 
stated she had enrolled in school to use her education 
benefits in January 2000 after receiving an award letter 
indicating entitlement to benefits retroactive to May 16, 
1997.  She reported she had spoken with Waco VARO personnel 
in January, February, March, and April 2000 and that each 
time she had been informed that she was not entitled to 
Chapter 35 benefits because the veteran had not died as a 
result of a service-connected disability.  She claimed VA 
errors were responsible for the denial of her claim and that 
she had not been made aware of her entitlement to Chapter 35 
benefits before April 2001.

In her June 2002 substantive appeal the appellant noted that 
in March 2000 she had gone to the registrar's office at 
Dallas Baptist University and had been told that VA had 
indicated she was not entitled to Chapter 35 benefits.  She 
stated she was informed that there was no reason to submit 
the application so she left it at the registrar's office.  
She stated that she had gone back to that office in June 2000 
with a letter she had received from VA.  She stated that the 
July 2001 application had been submitted for her enrollment 
at an entirely different school, Cedar Valley Community 
College, and that the failure to pay for courses taken at 
Dallas Baptist University from January 19, 2000, to July 18, 
2001, was due to VA error.

At a video conference hearing before the undersigned, the 
appellant reiterated her claim that she had tried to apply 
for Chapter 35 benefits in March 2000 and in July 2000.  She 
stated that she had completed a request for VA certification 
on July 9, 2000, and provided a copy of a document indicating 
that on "7/9/0" she had signed such a request.  She 
testified that it had been her practice to only use single 
zeros when recording a date on such matters in the year 2000.  
She also noted that the July 10, 2001, date signed on VA Form 
22-1990 received by VA on July 23, 2001, had been altered.

It is noted that in January 2003, the Board received a 
statement from the appellant regarding her video conference 
hearing transcript.  This statement has been taken into 
consideration.

In May 2004, a letter was received from the VA Certifying 
Official at the Dallas Baptist University.  This individual 
indicated that the appellant attended Dallas Baptist 
University from January 19, 2000, to May 12, 2000, and 
completed 15 hours of schooling during that Spring 2000 term.  
It was noted that in July 2001, the appellant requested that 
she be certified by their office retroactively.  Her 
certification was sent to VA on a VA Form 22-1999, dated July 
18, 2001.  The certification was stamped by VA on July 21, 
2001.  

Thereafter, the appellant continued to express her 
frustration in her dealings with VA and VA personnel.  


Analysis

VA regulations in effect at the time of the veteran's death 
and the appellant's initial application for VA benefits 
provided that payment of educational benefits was prohibited 
for any period earlier than one year prior to the date of the 
receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods, whichever was later.  See 38 C.F.R. § 21.4131(a)(2) 
(1997).

Subsequently, effective June 3, 1999, the regulations were 
amended to provide that if the award was the first award of 
educational assistance payment of such benefits was 
prohibited beyond one year prior to the date of claim.  See 
38 C.F.R. § 21.4131(d)(1)(ii) (2000).  

The "date of claim" is defined as the date on which a valid 
claim or application for educational assistance is considered 
to have been filed with VA, for purposes of determining the 
commencing date of an award of that educational assistance.  
38 C.F.R. § 21.1029(b) (2005).

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) 
(codified as amended at 38 U.S.C. § 5113).  The amended 
statute provided that when determining the effective date of 
an award under Chapter 35, Title 38, United States Code, VA 
may consider the individual's application as having been 
filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under Chapter 
35 within one year of the rating decision.  38 U.S.C.A. § 
5113 (West 1991 & Supp. 2002).

Current VA regulations provide as follows.  

Section 21.4131 (2005) provides that VA will determine the 
commencing date of an award or increased award of educational 
assistance under this section.  When more than one paragraph 
in this section applies, VA will award educational assistance 
using the latest of the applicable commencing dates.

Under 38 C.F.R. § 21.4131(a) the commencing date of his or 
her award of educational assistance will be determined as 
follows:

(1) If the award is the first award of educational assistance 
for the program of education, the commencing date of the 
award of educational assistance is the latest of: (i) The 
date the educational institution certifies under paragraph 
(b) or (c) of this section; (ii) One year before the date of 
claim as determined by §21.1029(b); (iii) The effective date 
of the approval of the course, or one year before the date VA 
receives the approval notice, whichever is later; or

(2) If the award is the second or subsequent award of 
educational assistance for the program of education, the 
effective date of the award of educational assistance is the 
later of- (i) The date the educational institution certifies 
under paragraph (b) or (c) of this section; or (ii) The 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits is not warranted. 

In this case, evidence of record to include statements of the 
appellant show that the appellant attended classes during the 
Spring 2000 term from January 19, 2000, to May 12, 2000.  Her 
application for benefits was received in July 2001.  Her 
certification that she attended the classes was also received 
in July 2001.  Both were received more than one year after 
the classes were taken.  

Under the former regulations, payment would be made for 
classes taken up to one year prior to the later date between 
the receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods.  In this case, both the application and the 
enrollment certification were received more than one year 
after the classes were taken.  Thus, there is no eligibility 
on this basis.  

The November 2000 amendments to 38 U.S.C.A. § 5113 could be 
advantageous depending on when the appellant's claim was 
received.  

In this case, notification of eligibility for Chapter 35 
benefits occurred on April 7, 2000.  However, thereafter, the 
application and certification were not received within one 
year, by April 2001.  They were received, as noted, in 
July 2001.  Thus, there is no eligibility on this basis.  

Under the current regulation, 38 C.F.R. § 21.4131(a) (2005), 
the commencing date of his or her award of educational 
assistance is no earlier than one year prior to the receipt 
of the application for Chapter 31 benefits, the certification 
by the school, or the approval of the course.  None of these 
occurred prior to July 2001.  Thus, there is no eligibility 
on this basis.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall . Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).  

The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  VA records and date stamps on 
the relevant documents are strong evidence that the documents 
were not received by VA prior to July 2001.  Although the 
appellant has submitted evidence indicating signing dates had 
been altered, the evidence does not reflect when or by whom 
these alterations were made and is not probative that VA 
actually received them prior to July 2001.  In addition, as 
the June 2000 VA Form 21-4138 submitted by the appellant is 
inconsistent with her testimony that it had been her practice 
to date documents in the year 2000 with only single zeros, 
the Board finds her statements regarding an alteration of 
documents warrants a lesser degree of probative weight.

The Board finds the probative evidence of record does not 
show VA provided incorrect information as to the appellant's 
eligibility for Chapter 35 benefits in June or July 2000.  
The Board further finds that it is likely that prior to April 
2000, the appellant and the Registrar's office at Dallas 
Baptist University were informed that she was not entitled to 
Chapter 35 benefits, but that this information was correct at 
that time because the rating decision establishing such 
entitlement was not provided until April 5, 2000.  While the 
initial decision process in this matter took over 2 years, 
there is no evidence of VA error regarding the appellant's 
claim for Chapter 35 benefits.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.

Accordingly, the claim is denied.  




ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at Dallas Baptist University from January 19, 2000, to July 
18, 2001, is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


